Warren E. Burger: We will hear arguments next in Marks against the United States, 75-708. Mr. Smith, you may proceed whenever you are ready.
Robert Eugene Smith: Mr. Chief Justice, may it please the Court. This is a case that arose out of the Eastern District of Kentucky and charged charges involved the obscenity law, conspiracy to violate the Federal Obscenity Laws 1462 and 65. The conduct occurred beginning, I think, a period back in 1970 and continued theoretically up through February of 1973. This Court, in June of 1973, enunciated and changed, we suggest, what was the prevailing law in practice, and that is to say, the standards for determining obscenity a la Roth Memoirs. And the counsel herein has filed in its Petition and its brief the argument that certainly just is ex post facto judicial lawmaking, the change that occurred, and that a court should not have used the Miller test for conduct which occurred prior to the Miller test. It had been, we suggest, the law in practice and generally understood, although this Court had not so articulated it, that there were three elements. This is what Mr. Justice Brennan in essence set forth in his Memoirs decision. In fact, even at one point when Justice Rehnquist, who was appearing before a House Committee to testify regarding the views on some obscenity laws, discussed the fact that there seemed to be the obscenity law today had three elements to it, although he did say that the last part of the test -- that is to say, the ”utterly without social value” test -- had only been joined in by Justices Brennan, Fortis and Chief Justice Warren. But he suggests that until this Court said something else that it was going to be followed by the lower appellate courts and the lower federal courts of the country, and in fact that wasn’t what occurred. I think in the Solicitor General’s brief and response and the seeming suggestion of confession of error, he indicates that all of the appellate courts that had occasion to consider this decision did so in light of the Roth Memoirs test and thus it sort of had become the law in practice. The Sixth Circuit, without viewing the films in question, found that the particular material obscene, they said, under either test. And of course, that was a matter to which Judge McCrate dissented. And so we start with the proposition that the Roth Memoirs test was the law in practice. It was assumed to be the law in practice -- by defendants, by courts, the lower appellate courts, state courts, federal courts all across the country, even though this Court had not so articulated it -- and that there came a time when this Court did articulate new standards, and that was, of course, in June of 1973. So all of the conduct for which Misters Marks and Monet and the associate members of their group were charged occurred prior to this Court’s enunciation of the new test. And we say that based on the law, the Bouie versus City of Columbia and the other cases that have been cited in our briefs, that obviously this is an expansion, this is a judicial gloss, this is a change, this is a detriment that has occurred to the defendants and, thus, they should not be held accountable and chargeable under that more severe test, certainly severe as to the defendants. And we say that in this context, the Court erred in not allowing us to have the case tried under the Roth Memoirs standard and, thus, erred in not allowing us to have expert witnesses or other testimony which would have elucidated evidence in light of the Roth Memoirs standard.
Speaker: The statute has always remained the same, hasn’t it?
Robert Eugene Smith: The statute has remained the same, in fact, that is correct. The statute has remained the same, it has not changed; however, as you had occasioned, sir, when you testified before the House Committee, I think and on Page 430 of the report of the hearings for Subcommittee No. 3, I think Your Honor opted for the fact it was better to have a general definition of obscenity than to have a more restrictive definition. I think you said, “Mr. Chairman, I think we have the same reservations as Mr. Holly expressed. The extremely detailed definition of sexual conduct, sexual excitement and sadomasochistic abuse seems less desirable than the more general phraseology found in the Administration Bill.”
Speaker: Well, I repudiated that testimony first by joining the Chief Justice’s opinion in Miller and then when I wrote Hamling.
Robert Eugene Smith: Yes, sir. But I am saying before Miller, this is, of course, the concept that we all had, and even Your Honor at that time was expressing the concept of the Department of Justice.
Speaker: That’s not binding on the rest of us, is it?
Robert Eugene Smith: No sir, of course not.
Speaker: And it’s not binding on him, is it?
Robert Eugene Smith: No sir.
Speaker: So, what are you relying on?
Robert Eugene Smith: Relying on the fact that Roth Memoirs was, in fact, the test and that this was a judicial gloss that changed things. Well, we think, Your Honor, we take in essence by adding up figures, we think we can come up to seven Justices, if I may. First, we have Mr. Justice Brennan and joined by Chief Justice Warren and Fortis, who made two significant modifications in the previous Roth standard and that this, in essence, became a law in practice from 1966 to 1973, because Justice Black, Douglas and Justice Stewart agreed and could be counted upon to reach the same result, but for different reasons.
Speaker: But Justice Fortis wasn’t on the Court from 1966 all the way till 1973, was he?
Robert Eugene Smith: No sir, he was not.
Speaker: So can you count him for all that period of years?
Robert Eugene Smith: No, sir. But when we took Justices Douglas and Black, who say that there are no laws, Justice Stewart who says only hard-core and Justice Harlan who says in federal cases only hard-core is applicable, then I think we are dealing with a majority, a clear majority.
Speaker: Well, I thought you said a seven-man majority?
Robert Eugene Smith: Well, I say if you added that group, I think that at the time of the decision in Memoirs, we are talking about … adding the figures up, we are talking about approximately seven Justices.
Speaker: Well, okay. What year was the decision in, then?
Robert Eugene Smith: 1966.
Speaker: But you're not suggesting that it subsisted for any given number of years after that.
Robert Eugene Smith: It has not changed; it has become the law in practice, as enunciated by every Federal appellate court in the country and almost every state appellate court in the country. Roth Memoirs was thought to be the law. And as I said, Your Honor, even with the Department of Justice -- and I agree that it's not binding and any Solicitor General’s brief on the matter is not binding -- certainly, it appeared to be the law of the land upon which Defendants would rely in governing their conduct so as not to offend the Federal criminal laws. And we say that what occurred certainly was in connection with the Court’s enunciation of the standards in Miller, the Court suggests that this is the first time since Roth the Court majority has been able to agree upon the formulation of standards. Mr. Justice Burger refers to the fact that the Roth Memoirs test was, at least for the State of California, correctly regarded as the appropriate test at the time the conduct was committed. And so we again say that Defendants have the right to rely on that particular factor; and because of the change in law in Miller, which occurred after the conduct involved here, we certainly think that our clients certainly in the procedure of due process are entitled to this aspect of constitutional protection. Our second argument primarily directs itself to the failure of the appellate court to review the movies in question. In this instance, two of the judges looked at the affidavits in support of the search warrants and made their conclusion that this was hard-core pornography. Unfortunately, hard-core pornography is not a talisman that says that anything that is hard-core pornography is, in and of itself, obscene. Else-wise, it would not have been necessary for this Court, through Justice Burger’s decision, to enunciate three definitive aspects of what is to be used to define material that can be condemned as obscene. So the appellate court refused to look at the film. We feel that they should have looked at the film. It is the responsibility, it's a mixed question of law and fact, and we suggest that they erred in avoiding their duty to look at the film and that they should be required to do so.
Speaker: Now, when you say ”should,” are you telling us this is constitutionally required?
Robert Eugene Smith: We suggest, Your Honor, given the fact that it is a mixed question of law and fact as enunciated by this Court, we do feel that they had the responsibility to look at the material and determine not just the normal question of whether the material is like a finding of fact that would not otherwise be reviewed, a jury finding. I think Justice Clark took that position in earlier cases, particularly, in the Memoirs case; but it was never joined in by other members of this Court.
Speaker: What provision of the Constitution that you rely on to say that it must be viewed by the appellate court?
Robert Eugene Smith: We draw our strength, if we may, on the number of the First Amendment that say that this is necessary to avoid chilling that may occur in a particular region because an appellate court or a particular jurisdiction -- because a court in that jurisdiction may be more conservative perhaps, more narrow in its point of view, and I think it’s important, at least within the region, that the appellate courts be required to assert the responsibility to examine.
Speaker: You mean, your clients would be chilled if we didn’t look at these movies.
Robert Eugene Smith: Well, it’s not just our clients being chilled, and I’m not suggesting --
Speaker: Isn’t that your position?
Robert Eugene Smith: I am suggesting that there would be a chilling effect on other things, not just my clients, Your Honor. I am arguing for a broader approach, and I am not saying that you all should look at them.
Speaker: Are you arguing that we -- oh, you don’t think we have to look at them.
Robert Eugene Smith: I didn’t say that in this case for the resolution of these issues that it was necessary for this Court to look at these films.
Speaker: Why was it necessary for the Court of Appeals to?
Robert Eugene Smith: Because this is a discretionary review on the part of Your Honor and Your Honors as to whether or not you decide to grant a review in a Petition for Certiorari.
Speaker: Well, we granted review. Now, do we have to look at it?
Robert Eugene Smith: No, sir, I don’t think it’s necessary for the resolution of the arguments in this case, because I think these are legal arguments. The question of whether --
Speaker: It wasn’t a legal argument to the Court of Appeals.
Robert Eugene Smith: We weren’t permitted, the Court refused to look at it. We argued to them, we said you must review.
Speaker: You …
Robert Eugene Smith: Yes, sir.
Speaker: You complain about the fact that they didn’t look at it.
Robert Eugene Smith: Did not look at it.
Speaker: And if we don’t look at it, are you going to complain about us not looking at it?
Robert Eugene Smith: No, I am not, because I don’t think it’s necessary to the resolution of these three issues.
Speaker: What if you had a judge on the Court of Appeals who was blind -- and there have been judges in State and Federal Courts who were blind -- what do you say about that? Can that vacuum not be fulfilled by having an explicit description of the materials?
Robert Eugene Smith: Yes, sir, but an explicit description of the materials accompanied by the soundtrack, to which he could listen, and not, we suggest, the possible prejudice involving an FBI agent who is trying to get a search warrant and who may not discuss the potential serious, literary, artistic values that may exist. So I do think, yes, in a different kind of environment with a neutral -- it’s like a translator in a court, Your Honor. If someone speaks Greek and he is coming up for trial, the court will arrange certainly, if possible, if a witness or a defendant is involved, to get a translator; but it’s approved by the court. It’s not somebody who is working in the prosecutor’s office who says, “Oh, well, I can come and do it.” So I am suggesting, Your Honor, that there are probably ways that that can be accomplished; but I don’t think it’s through the affidavit of the FBI agent in this particular regard. And so we feel that the it becomes necessary and there is certainly a conflict in the circuit. We think it is necessary for the Court to resolve this issue that at least at the appellate level we should get a complete review of the law and certainly the facts as are required. The third point to which I address myself, which is a matter that is in controversy between the Solicitor General and myself, relates to the consent of contemporary community standards. The court over and over again in its charge to the jury suggested or said that the jury was to take the concept to community standards as the Eastern District of Kentucky. Now, the Eastern District of Kentucky, the jurors are not all drawn from the Eastern District. Those which sit in Covington are drawn from the contiguous counties around Covington. Then if there is a court sitting in Frankfort, they’re drawn from around there, and if it is sitting in Gatlinburg, Kentucky down along the West Virginia line, they’re drawn from there. But the court did not delineate or limit it to the area from which the jury itself came, but to the entire Eastern District, relying in their concept on the words of Mr. Justice Rehnquist in the Hamling case. We opted for something different. We opted for primarily a standard that would encompass the contemporary community that would include the Cincinnati area. We suggested that through the voir dire process that at least half of the jurors worked or their significant others or spouses worked in the Covington area.
Speaker: Are you saying that some of the jurors were from outside the Eastern District of Kentucky?
Robert Eugene Smith: No, sir. I said all of jurors were from the area contiguous to Covington. Half of the jurors or their significant others or spouses worked in Covington and Cincinnati. They lived in the residency in Kentucky, but they worked in Cincinnati. There is a whole social intercourse primarily --
Speaker: So the entire jury venire, then, was drawn from the Eastern District of Kentucky?
Robert Eugene Smith: No, from the area contiguous to Covington.
Speaker: Which is not part of the Eastern District of Kentucky?
Robert Eugene Smith: It is part of it, but not from the entire Eastern District.
Speaker: Well, I didn’t say that; I said the entire jury venire was drawn from the Eastern District of Kentucky, is that correct?
Robert Eugene Smith: That’s correct. And as I said, we could stand on the courthouse steps in Covington and you could see Cincinnati across the river. The newspapers are published in Cincinnati.
Speaker: But a good number of your venire came from metropolitan Cincinnati on the Kentucky side.
Robert Eugene Smith: That is correct, but the judge said they must disregard, in essence, by only using the Eastern District, they must disregard the Cincinnati area, and we felt that that was grossly unfair in view of -- and we opt, really, more than anything else for what Mr. Justice Rehnquist has said in essence in Jenkins, and that is, without a definition of a geographical standard, but just using community in the general sense, which I think was one of import of the holding in the Jenkins case.
Speaker: Well, on your theory on Jenkins, that if a person lived in Connecticut, spent three days a week there as so many of them do and spent four days a week on his profession or business in New York City, that he could not divorce himself from the Off-Broadway standards, Off-Broadway show standards. Is that the general idea?
Robert Eugene Smith: Sir, I think it is not from this standpoint, if I may. Newport, where the film was shown, is just right across the river from Cincinnati.
Speaker: I could understand the prosecution making that argument. I am a little …
Robert Eugene Smith: Because I --
Speaker: I'm not quite so clear about your making it.
Robert Eugene Smith: Your Honor, this is the only adult theatre in the whole Eastern District of Kentucky; but there were adult theaters and there were adult bookstores in Cincinnati, and if you are going to talk about the level of tolerance and the community standard, we certainly are opting to have the larger community, that is to say, the metropolitan community, included to make it meaningful. And that’s why I would have preferred certainly had the judge given the charge of the contemporary community standards without defining a geographical limit so that we could have argued to the jury about what is the community, what is the definition of the community and made it, we suggest, more meaningful. But when the judge says that you must consider the standards of the Eastern District of Kentucky and that’s the entire District, not just from where the jury is drawn, and you consider that most of Eastern District is Appalachia, we are not dealing with anything that is meaningful in terms of these defendants in this particular case.
Speaker: But you can argue certainly to the jury, can’t you, that Covington and Newport are part of the Eastern District of Kentucky and that the people who lived there are as capable of contributing to the standards of the Eastern District as their people in what you refer to as Appalachia.
Robert Eugene Smith: That’s true; but we also opted, as I said, because Cincinnati did have, that is sort of was more the cultural level, the cultural center, the center in terms of entertainment industry and such like that, that that became a relevant part of the standard. And so we felt that it was extremely important that the jury be allowed to consider that of which they knew, whatever they knew about that community standard, to be incorporated in part of the whole in this particular regard. So for that reason, we moved to ask that the community be enlarged. Now, there was some evidence that was educed by some of the experts in cross-examination and direct examination regarding their background and that they were basing their opinions in part upon what occurred in other places; but the jury was effectively precluded from considering that by virtue of the Court’s instructions regarding the Eastern District, and we were effectively precluded from presenting evidence of the materials, of the community …
Speaker: We will resume at 10:00 o’clock in the morning, Counsel.
Robert Eugene Smith: Thank you.